DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of inhibiting activity of RIPK1 in the reply filed on 8/15/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Upon further consideration, inhibiting expression of RIPK1 is rejoined with the elected species and examined.
Upon further consideration in view of the search of the prior art, (a) RIPK3 in claim 2 and claims 3-7 are rejoined with the elected species and searched and examined.
Applicant indicates that claims 1-4, 6-8, 10-18, 22, 24, 26, and 27 read on the elected species.  
However, several of the claims appear not to read on the elected invention and species.  A search of the prior art with respect to an inhibitor of RIPK1 and RIPK3 does not result in any prior art for items c)-e).  See also the reason under the improper Markush rejection.
Items c)-e) in claim 2; claims 8, 10-12, 17, 18, 22, 24, and 26-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 8/15/22. 

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings were received on 2/8/21.  These drawings are acceptable.

Claim Objections
Claim 10 is objected to because of the following informalities:  No period at the end of the claim.  Appropriate correction is required.
	
Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).  For example, see pages 33 and 73.  Applicant should review the specification to make sure all sequences are in sequence compliance.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
Improper Markush Rejection
Claim 2 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of a)-e) in claim 2 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: while all of the steps share a common use (inhibiting necroptosis), they do not share a single structural similarity because each step requires a different product with a different structure.  Each protein or enzyme in the list has a different nucleotide and amino acid sequence.  In addition, inhibiting expression requires a different product then a product used for inhibiting activity.  Inhibiting expression comprises targeting a nucleic acid sequence whereas inhibiting activity requires an agent to target the protein.  Furthermore, inhibiting expression and/or activity of a protein requires a different product than increasing expression and/or activity of a protein.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6, 7, and 13-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claimed invention broadly reads on inhibiting necroptosis in brain endothelial cells of the subject and does not describe an active step method to complete the pre-amble of the claims.  The claimed method further comprises performing a step of inhibiting expression and/or activity of RIPK1 (RIPK3) in the cells of the subject, but does not recite method steps comprising an active step (e.g., administering an agent to the subject) to complete the pre-amble.  Several of the claims are missing an active step to complete the pre-amble of the method.  Claim 3 describes a viral vector that expresses a nucleic acid that inhibits expression of RIPK3 to treat neurovascular disease or disorder in the subject.
The inhibiting necroptosis in brain endothelial cells of the subject is very broad that it embraces any method step, including eating or smoking a substance, prayer, diet, reading a piece of paper, administering an agent (small molecule, protein, nucleic acid, metal or saccharide) to the subject.  Neither the prior art nor the instant disclosure provide sufficient description for several of these methods that would inhibit RIPK1 (RIPK3) activity and/or expression.  
 “There are two basic conditions for necroptosis: (1) cells must express RIPK3 and (2) inhibition of caspase-8 molecule.”  “Recent study…has shown that MLKL rather than RIPK3 decides whether the cells undergoes apoptosis or necroptosis which further suggest that expression of MLKL is necessary for induction of necroptosis using RIPK3 T231A/S232a mutant expressing cells.”  See Dhuriya et al. Journal of Neuroinflammation 15 pages 1-9, 2018.
Claim 2 further limits the method to inhibiting RIPK1 expression and/or activity. Claim 3 provides an agent that has to have the desired biological activity.  However, the species in claim 3 does not provide written description for the genus of agents embraced by the claimed invention.  
The agent embraces agents that directly or indirectly reduce expression and/or activity (paragraph 49).  Applicant appears to provide written description for a species directed to an agent that directly inhibits RIPK3 or RIPK1 expression and/or activity (antisense oligonucleotide or siRNA).  Applicant do not appear to provide written support for a genus of agents that indirectly inhibit RIPK1 (RIPK3) expression and/or activity.  Page 35 teaches that some of the cell survival pathways RIPK1 involves NF-kappaB, Akt, and JNK.  Pages 36-38 provide human RIPK1 nucleotide and amino acid sequences.  The applicant recognizes that a reduction in N-acetyltransferase 1 (Nat1) or N-acetyltransferase 2 (Nat2) can lead to degradation of tumor necrosis factor alpha-induced protein 3 (A20, encoded by Tnfaip3) which is a negative regulator of RIPK1 activation and in turn sensitizes brain endothelial cells to TNF-alpha induced cell death (pages 41-42).  
The genus of agents embraces a large number of compounds (agonist, antagonist, aptamers, proteins, organic, inorganic compounds, metals, small molecules or combinations thereof) (paragraph 35).  Several species embraced by the claimed method include agents that target a RIPK1 (RIPK3) activity which requires a different compound than a compound that reduces expression.
A search of the prior art discloses a limited teaching of these agents were known in the prior art (see page 39 of the specification).
The applicant generically contemplates other agents for use in the method and a  method for identifying RIPK1 (RIKP3) inhibitors.  Generic contemplation of an agent without more, is not an adequate description of the genus because it does not distinguish the claimed genus from others except by function.  It does not specifically define any of the agents that fall within its definition.  The applicant provides sufficient description for a nucleic acid that is complementary to RIPK1(RIPK3) nucleic acid sequence.  The prior art of record and limited description in the specification do not provide a correlation between structure and function between the nucleic acid inhibitors and the genus of agents.  One of skill in the art would not be able to predict with a reasonable degree of confidence that structure of the claimed invention from a recitation of its function.  The skilled artisan would not recognize necessary common attributes or features possessed by the members of the genus.  
With respect to antibodies and aptamers, the applicant does not disclose any of these products that fall within its definition.  While it is acknowledged that these species have well known production methods, this does not provide adequate description of these products.  For example, disclosure of an protein fully characterized by its structure, formula, chemical name, physical properties, or deposit in a public depository does not, without more, provide an adequate written description of an antibody claimed by its binding affinity to that antigen, even when preparation of such an antibody is routine and conventional.  See Amgen Inc. v. Sanofi, 872 F.3d 1367, 1378, 124 USPQ2d 1354, 1361 (Fed. Cir. 2017)("knowledge of the chemical structure of an antigen [does not give] the required kind of structure-identifying information about the corresponding antibodies"); see also Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341, 1351-52, 97 USPQ2d 1870, 1877 (Fed. Cir. 2011)(patent disclosed the antigen the claimed antibody was supposed to bind, but did not disclose any antibodies with the specific claimed properties).  See MPEP 2163.II.3(a).
In view of the foregoing, it is clear that the instant specification fails to convey that the applicant had possession of the genus of method steps and/or agents embraced claims 1-4, 6, 7, and 13-16 as of the effective filing date sought in the instant case. 

Claims 1-4, 6-7, and 13-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for administering to a subject having a neurovascular disease or disorder an agent that inhibits expression or activity of RIPK1 (RIPK3) in brain endothelial cells of the subject, does not reasonably provide enablement for inhibiting necroptosis in brain endothelial cells of a subject comprising inhibiting necroptosis in brain endothelial cells of the subject.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The claimed invention broadly embraces inhibiting necroptosis in brain endothelial cells of the subject and does not disclose an active step method to complete the pre-amble of the claims.  The claimed method further comprises performing a step of inhibiting expression and/or activity of RIPK1 (RIPK3) in the cells of the subject, but does not teach how to do it.  Several of the claims are missing an active step to complete the pre-amble of the method.   
Necroptosis is a programmed cell death that is similar to necrosis but is controlled.  RIPK1 is known to be a key molecule in necroptosis signaling pathway (page 29 of the specification).  The specification does not teach what other nucleic acid or proteins are involved with RIPK1 (RIPK3) expression and/or activity.  The prior art discusses pathways associated with necroptosis.  See Dhuriya et al. (supra); Ofengeim PNAS 114, E8788-8797, 2017; Degterev et al. PNAS 116, 9714-9722, 2019; and Yuan et al. Nature Reviews Neuroscience 20, pages 19-33, 2019.
The broadest reasonable interpretation of the claimed method embraces a large number of method steps that are not enabled.  For example, the claimed method could embrace eating or smoking a substance, prayer, diet, reading a piece of paper.  A search of the prior art does not teach any of these methods would treat the disease or disorder in the subject.  
A skilled artisan would look to the teaching in the specification for how to practice the full scope of the claimed method.  Applicant teaches that an agent that inhibits expression and/or activity of RIPK1 is required to treat the disease or disorder.  Claim 3 contains an agent that would enable the pre-amble by indicating delivering a viral vector that expresses a nucleic acid that inhibits expression of RIPK3.  
The applicant contemplates the methods and teaches using an agent to carry out the method, but several of the claims are broader then using an agent to inhibit RIPK1 (RIPK3) expression and/or activity.  Neither the prior art nor the instant disclosure teach the skilled artisan how to carry out the claimed method without administering an agent to the subject.  The claimed method requires an agent to enable the claimed method.  Furthermore, other than administering an agent that inhibits expression and/or activity of RIPK1 (RIPK3) in brain endothelial cells of the subject, the specification of the application does not disclose how to use the claimed invention without administering an agent to the subject.  See Genentech Inc. v. Novo Nordisk A/S (CAFC) 42 USPQ2d 1001 clearly states: "Patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable. See Brenner v. Manson, 383 U.S. 519, 536, 148 USPQ 689, 696 (1966) (stating, in context of the utility requirement, that "a patent is not a hunting license.  It is not a reward for the search, but compensation for its successful conclusion.") Tossing out the mere germ of an idea does not constitute enabling disclosure.  While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention."  Applicant cannot rely on the knowledge of one skilled in the art to supply information on the novel aspects of the claimed invention.  Thus, in view of the reasons set forth above, it would take an undue amount of experimentation for one of skill in the art to practice the full scope of the claimed invention.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ofengeim et al. (PNAS 114:E8788-E8792, 2017).  Ofengeim et al. teach using Necrostatin-1 (Nec-1) to reduce RIPK1 activity in a murine model of Alzheimer’s disease.  Nec-1 reduce neuroinflammation in the mice.  Although Ofengeim et al. is silent with respect to several of the limitations of the instant claims (inhibiting necroptosis in brain endothelial cells of the subject and inhibiting expression and/or activity of RIPK1 (RIPK3) in the brain endothelial cells of the subject and claim 14).  These limitations are considered functional effects of the method when a skilled artisans delivers Nec-1 to the animal.  Brain endothelial cells are found in blood vessels, including the blood-brain barrier.  When a skilled artisan administers Nec-1, Nec-1 would be delivered to brain endothelial cells.  Ofengeim et al. anticipates all of the claimed active method steps, so the functional effects of the claimed methods are considered to be inherent in the method steps taught by Ofengeim et al.  See In re Ludtke 441 F.2d 660, 169 USPQ 563 (CCPA 1971). Whether the rejection is based on "inherency" under 35 USC 102, or "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, Bolton, and Shaw, 195 USPQ 430, 433 (CCPA 1977) citing In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972).

Claims 1-3 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dhuriya et al. (Journal of Neuroinflammation 199, pages 1-9, July 2018).  Necroptosis is inhibited by Nec-1 by inhibiting the activity of RIPK1 (page 1).  Necroptosis has a role in inflammation.  Nec-1 can be used to treat neurodegenerative diseases, including Alzheimer’s disease (table 1).  Previous studies based on Nec-1 demonstrated that inhibition of RIPK1 blocked the cell death including necroptosis and apoptosis in an animal model of neurodegenerative diseases.  Dhuriya et al. anticipates all of the claimed active method steps, so the limitations (inhibiting necroptosis in brain endothelial cells of the subject and inhibiting expression and/or activity of RIPK1 (RIPK3) in the brain endothelial cells of the subject and claim 14) of the claimed methods are considered to be inherent in the method steps taught by Dhuriya et al.

Claims 1-3 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qinli et al. (Restorative Neurology and Neuroscience 31, pages 543-555, July 2013).  Qinli et al. teach administering Necrostatin-1 (Nec-1) to Aluminum treated mice decreased neural cell death and inhibited expression of Alzheimer’s disease related proteins in the mice brain.  The study showed direct evidence of a connection between necroptosis and neurodegeneration.  Nec-1 may be useful for the treatment of neurodegenerative diseases.  Qinli et al. anticipates all of the claimed active method steps, so the limitations (inhibiting necroptosis in brain endothelial cells of the subject and inhibiting expression and/or activity of RIPK1 (RIPK3) in the brain endothelial cells of the subject and claim 14) of the claimed methods are considered to be inherent in the method steps taught by Qinli.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
MPEP 2141 III. Rationales to support rejections under 35 U.S.C. 103 recites, “Prior art is not limited to the references being applied, but includes the understanding of one of ordinary skill in the art.”
MPEP 2141. FACTORS TO CONSIDER IN DETERMINING LEVEL OF ORDINARY SKILL 
The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention. Factors that may be considered in determining the level of ordinary skill in the art may include: (A) “type of problems encountered in the art;” (B) “prior art solutions to those problems;” (C) “rapidity with which innovations are made;” (D) “sophistication of the technology; and” (E) “educational level of active workers in the field. In a given case, every factor may not be present, and one or more factors may predominate.” In re GPAC, 57 F.3d 1573, 1579, 35 USPQ2d 1116, 1121 (Fed. Cir. 1995); Custom Accessories, Inc. v. Jeffrey-Allan Indus., Inc., 807 F.2d 955, 962, 1 USPQ2d 1196, 1201 (Fed. Cir. 1986); Environmental Designs, Ltd. V. Union Oil Co., 713 F.2d 693, 696, 218 USPQ 865, 868 (Fed. Cir. 1983). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ofengeim et al. (PNAS 114:E8788-E8792, 2017).
The rejection of claims 1 and 15 under 102 based on Ofengeim is incorporated herein. 
Ofengeim teach measuring the level of IL1β in mice (Figure 4), but does not appear to teach measuring the level in mice after administering Nec-1 to the mice.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to measure the level of the neuroinflammation by detecting the level of interleukin-1β, namely to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to study this level since it is associated with neuroinflammation.  
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ofengeim et al. (PNAS 114:E8788-E8792, 2017) taken with Jalan et al. (20210072242).
The rejection of claims 1, 2, 3, and 13-14 under 102 based on Ofengeim is incorporated herein. 
Ofengeim does not specifically teach using a RIPK3 siRNA in the method.
However, at the time of the effective filing date, Jalan teaches making and using antisense oligonucleotides and siRNA (shRNA) to reduce RIPK1 or RIPK3 expression in the brain of a subject (pages 2 and 4-6).  RIPK1 and RIPK3 are known to play a role in necroptosis (page 3).
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of Ofengeim taken with Jalan to use a RIPK3 siRNA (shRNA) in the method, namely to arrive at the claimed invention.  A person of ordinary skill in the art would consider siRNA and shRNA as functionally equivalents since they both reduce expression of a target sequence.  Since RIPK3 shRNA can reduce RIPK3 expression in a cell. it would be a simple substitution for one of ordinary skill in the art to use the RIKP3 shRNA instead of Nec-1 in the method.  See MPEP 2143 I.(B).  One of ordinary skill in the art would have been motivated to combine the teaching to reduce RIPK3 expression in the brain of the subject to treat a neurodegenerative disorder.  
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ofengeim taken with Jalan as applied to claims 1 and 3 above, and further in view of Korbelin et al. (EMBO Mol. Med 8: 609-625, 2016).
Ofengeim and Jalan do not specifically teach using an adeno-associated viral (AAV) vector comprising RIPK3 siRNA in the method.
However, at the time of the effective filing date,  AAV vectors were known to one of ordinary skill art for successfully delivering a nucleic acid to the brain of a subject.  Korbelin et al. teach an AAV vector that is highly selective for brain microvascular endothelial cells.  AAV vectors effectively transduce neural cells and have a favorable safety profile.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of Ofengeim and Jalan taken with Korbelin to use an AAV vector to deliver the RIPK3 siRNA, namely to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to combine the teaching to use the viral vector taught by Korbelin to successfully deliver the siRNA to the brain of the subject.  
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 13, 14, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9,643,997. Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims embrace administering a small molecule RIPK1 inhibitor to a subject having Alzheimer’s disease to treat the disease.  The claims of ‘997 anticipates all of the claimed active method steps, so the limitations (inhibiting necroptosis in brain endothelial cells of the subject and inhibiting expression and/or activity of RIPK1 in the brain endothelial cells of the subject and claim 14) of the claimed methods are considered to be inherent in the method steps recited in the claims of ‘997.

Claims 1, 2, 13, 14, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 12 of U.S. Patent No. 9,944,628. Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims embrace administering a small molecule RIPK1 inhibitor to a subject.  A person of ordinary skill in the art looking for the definition of the subject in need thereof and which subject can be used in the method would reasonably determine that a subject having Alzheimer’s disease is embraced by the definition of a subject recited in the claims of ‘628 (see column 2 of ‘628).  The claims of ‘628 makes obvious all of the claimed active method steps, so the limitations (inhibiting necroptosis in brain endothelial cells of the subject and inhibiting expression and/or activity of RIPK1 in the brain endothelial cells of the subject and claim 14) of the claimed methods are considered to be inherent in the method steps recited in the claims of ‘628.
NOTE: due to the length of the office action, claims 1, 2, 13, 14 and 14 are unpatentable over claims 3 and 5 of U.S. patent no. 9,499,521 and claims 32-34 U.S. Patent No. 9,725,452 for the same reasons as set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635